Citation Nr: 9922834	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for joint pain and 
swelling as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
May 1993.  The veteran served in the Southwest Asia theater 
of operations.

The issues on appeal arise from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied service 
connection for joint aches and swelling, and for memory loss, 
all as manifestations of an undiagnosed illness.  The veteran 
filed a notice of disagreement in May 1995 and a statement of 
the case was issued in June 1995.  The veteran perfected his 
appeal in February 1996.  In September 1996, the veteran 
testified before a hearing officer at the RO in Pittsburgh, 
Pennsylvania.  The claims file was permanently transferred to 
the Pittsburgh RO in January 1997.  

In August 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for additional development.  In 
a January 1999 supplemental statement of the case, the RO 
continued to deny the veteran's claims for service 
connection.

The issue pertaining to the joints will be discussed in the 
Remand portion of this decision.


FINDING OF FACT

There is no evidence of objective manifestations of a chronic 
memory loss disability in service or to a degree of 10 
percent following discharge. 


CONCLUSION OF LAW

The veteran's claim concerning entitlement to service 
connection for memory loss as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1998); VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that 
immediately prior to an enlistment examination in December 
1981, the veteran denied any history of loss of memory or 
amnesia, or nervous trouble of any sort.  Neurologic and 
psychiatric examinations were normal.  The veteran was 
hospitalized in September 1992 at Brooke Army Medical Center, 
with the chief complaint of headaches.  He did not report any 
memory loss.  A CT scan of the head with and without contrast 
showed no evidence of mass or lesions.  The discharge 
diagnosis was diffuse headaches and myalgia, unknown 
etiology.  

During an outpatient visit in October 1992, the veteran 
complained of, in part, memory loss.  His recent 
hospitalization for headaches was noted.  Following an 
examination the veteran was assessed as having chronic 
headache.  The veteran underwent a psychology consultation in 
October 1992.  He reported no significant stressors other 
than frustration concerning his medical condition and the 
cause of his symptoms.  The veteran did convey information 
about his experiences in Operation Desert Storm, which 
apparently included receiving an anti-nerve antidote two to 
three times per day for one month.  The veteran also reported 
that he had been exposed to smoke from burning oil wells.  
Upon examination, there was no evidence of psychotic thought 
or perceptual distortions.  The psychologist had no 
diagnosis, other than rule out syndrome associated with 
Desert Storm veterans.  The veteran had apparently begun a 
biofeedback program to teach him relaxation techniques and 
possibly alleviate some of his symptoms.  

In December 1992, the veteran sought outpatient treatment and 
again complained of, in part, a two to three month history of 
decreased short term memory.  The veteran again reported 
having had prolonged exposure to oil well fires during the 
Gulf War, and also referenced having taken prophylactic pills 
against nerve agents.  Upon examination, the veteran's head 
was normal.  He was alert and oriented times three and his 
thoughts were logical.  The veteran's short and long term 
memory appeared intact and his attention was good.  There 
were no visual or auditory hallucinations.  It was noted that 
the veteran continued to do biofeedback.  The veteran had 
apparently undergone a neurology consultation, which could 
not discern any organic cause of his symptoms.  At the 
conclusion of the present examination, the veteran was 
assessed as having chronic headache and multiple other 
somatic complaints.  

The veteran again sought outpatient treatment for his somatic 
complaints in January 1993 and in February 1993, although he 
did not specifically complain of memory loss.  An MRI of the 
veteran's head conducted in January 1993 revealed, in part, 
normal intracranial contents.  

In May 1993, the veteran filed a claim concerning service 
connection for headaches and joint pain.  He did not 
reference any memory loss symptoms.

The veteran underwent a cranial nerves examination for VA 
purposes in January 1994.  He did not reference any memory 
loss symptoms.  An X-ray of the veteran's skull conducted in 
January 1994 was normal.

In April 1994, the veteran filed a written statement, in 
which he asserted, in pertinent part, that he had been 
experiencing memory lapses at times.  He indicated that he 
had been exposed to oil well fires and depleted uranium 
radiation while serving in the Gulf War.  

By a March 1995 rating decision, the RO, in pertinent part, 
denied service connection for memory loss.

The veteran testified before a local hearing officer in 
September 1996.  Regarding his memory loss, the veteran 
stated that he was scared because sometimes he could not 
remember what he had done the day before.  He would drop his 
wife off at places and not remember where he had left her.  

In December 1996, a large number of private medical records 
were associated with the claims file.  These records reflect 
outpatient treatment of the veteran for various conditions 
between November 1993 and September 1996, although none of 
the records reflects any complaints of memory loss.  A CT 
scan of the veteran's head in August 1994 was negative for 
intracranial hemorrhage, hydrocephaly, or midline shift. 

In a February 1997 letter, the RO advised the veteran about 
the types of medical and nonmedical evidence he could submit 
in support of his claim.

In August 1998, the Board remanded the veteran's claim for 
additional development.
 
In a September 1998 letter, the RO again advised the veteran 
about the types of medical and nonmedical evidence he could 
submit in support of his claim.

In November 1998, the veteran underwent a neurological 
disorders examination for VA purposes.  The veteran did not 
report having had any symptoms of memory loss and the 
neurological examination was normal.  

II.  Analysis

The veteran and his representative contend that the veteran 
is entitled, pursuant to 38 C.F.R. § 3.317, to service 
connection for a chronic disability manifested by memory loss 
as a result of an undiagnosed illness.  As a threshold 
matter, the Board notes that the RO has complied with the 
development of this Gulf War undiagnosed illness claim as 
required by VA Circular 20-92-29.  See, e.g., September 1998 
Gulf War development letter to the veteran and the reports of 
VA examinations in January 1994 and November 1998.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, Title 
38 C.F.R. Section 3.317, provides in relevant part that 
except as provided otherwise, VA shall pay compensation in 
accordance with chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits "objective 
indications of chronic disability resulting from an illness 
or combination of illnesses" manifested by one or more signs 
or symptoms, such as sleep disturbances, cardiovascular signs 
and symptoms, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (1998) (implementing 
38 U.S.C.A. § 1117).  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1998).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  Where there is no well-
grounded claim, there is no duty to assist.  The General 
Counsel addressed the issue of what constitutes a well 
grounded claim under the provisions of 38 U.S.C.A. § 1117 in 
VAOPGCPREC 4-99 (May 3, 1999).  The conclusion of the General 
Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability 

and the undiagnosed illness is capable of 
lay observation.

VAOPGCPREC 4-99 (May 3, 1999).  

In the present case, the Board notes that the veteran sought 
treatment for memory loss symptoms for a three month period 
in late 1993 (during the last part of his active duty).  
However, since discharge, there is no evidence that the 
veteran has sought treatment for memory loss symptoms, or 
even complained of memory loss symptoms to health care 
providers who were treating him for other conditions.  
Although the veteran referenced memory loss symptoms in his 
April 1994 written statement and during his local hearing in 
September 1996, there simply are no objective indications of 
a chronic memory loss disability (i.e., lasting 6 months or 
more) during the relevant period of service, nor to a degree 
of 10 percent or more following service.  In fact, the 
veteran has not submitted any evidence showing that the 
claimed memory loss is disabling at all.  Thus, the veteran's 
claim is not well grounded under 38 C.F.R. § 3.317.  The 
development requested in the prior Remand decision is thus 
not necessary in view of the decision in this case which was 
based on General Counsel opinion, VAOPGCPREC 4-99 (May 3, 
1999), issued after the Board's remand in 1998.

The benefit-of-the-doubt doctrine is inapplicable where a 
claim is not well grounded.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When 
evidence has not been submitted sufficient to make a claim 
well grounded, the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Therefore, the veteran's claim concerning 
service connection for memory loss as a chronic disability 
resulting from an undiagnosed illness must be denied.





ORDER

Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.


REMAND

In its August 1998 remand, the Board essentially directed the 
RO to, in pertinent part, forward a new development letter to 
the veteran (asking him to submit medical and nonmedical 
evidence in support of his claims under 38 C.F.R. § 3.317) 
and to schedule a new orthopedic examination.  The 
development requested was based on an initial impression that 
the claim was well grounded.  A review of the General Counsel 
Opinion cited above does not negate that impression.  There 
are complaints of joint pain by the veteran, there is 
postservice evidence of some limitation of motion of joints, 
and a VA physician has diagnosed the veteran as having 
arthralgia of joints of unknown etiology.  See VAOPGCPREC 4-
99 discussed above.

The claims file reflects that in September 1998, the RO 
forwarded a development letter to the veteran's last known 
address, to which the veteran did not respond.  However, in a 
January 1999 supplemental statement of the case, the RO 
determined, sua sponte, that, in pertinent part, the new VA 
examinations referenced in the Board remand were unnecessary 
because "among other things," (1) the veteran failed to 
respond to the development letter, and (2) new examination 
reports would not provide evidence that the veteran's alleged 
manifestations of joint aches were of a chronic (i.e., 6 
months or more) duration.  The RO confirmed the prior denials 
of service connection without even attempting to schedule the 
examination referenced in the Board's remand. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998). 

It is clear that the RO did not fully comply with the Board's 
August 1998 remand.  The RO was correct in noting, as 
mentioned in the Introduction section above, that for service 
connection to be granted under 38 C.F.R. § 3.317, the 
evidence must ultimately reflect, in part, that a veteran has 
had a chronic disability which manifested either during his 
or her service in Southwest Asia during the Gulf War or to at 
least a compensable degree not later than December 31, 2001.  
However, this fact has no bearing on whether a veteran should 
be scheduled for examinations referenced in a remand by the 
Board.  Therefore, the veteran's claim concerning service 
connection for joint pain and swelling as a chronic 
disability resulting from an undiagnosed illness must be 
remanded again so that the correct development may be 
conducted.

Moreover, the veteran has indicated that the following joints 
have exhibited aching and swelling: elbows, shoulders, knees, 
and the small joints of the hands.  While the veteran 
underwent a VA joints examination in January 1994, the 
examiner did not detail, with respect to each of these 
joints, which abnormal physical findings (including 
limitation of motion) could be attributed to a known clinical 
diagnosis or poor conditioning, etc., and which abnormal 
physical findings could not be so attributed.  The January 
1994 examination report also does not discuss the limitation 
of motion (if any such were found) of the veteran's small 
joints of the hands.  A new joints examination is therefore 
necessary.  

To ensure that the veteran's claim will receive a fully 
informed evaluation, clinical data relating to the veteran 
obtained since September 1998 (the date of the most recent 
development letter) should also be acquired and reviewed.

In view of the foregoing, and to afford the veteran due 
process, this claim is REMANDED to the RO for the following 
development:

1.  The RO should specifically request 
the names and addresses of all medical 
care providers, if any, who have treated 
the veteran since September 1998 (the 
date of the last developmental letter) 
for complaints of joint aches and 
swelling.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file.  The veteran should 
also be sent another letter requesting 
nonmedical indicators of disability.

2.  Any pertinent VA medical records 
documenting treatment of the veteran 
since September 1998 which have not 
already been associated with the claims 
file, should be obtained and made of 
record. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
veteran and his representative should be 
notified of the date, time and place of 
the examination in writing.  A copy of 
this notification letter should be 
associated with the claims file. 

4.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The claims folder, and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  

(a)  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all the 
veteran's reported symptoms of joint 
pain and swelling (with respect to 
each joint referenced by the 
veteran) and indicate what 
precipitates and what relieves these 
symptoms.  

(b)  The examiner should determine 
if there are any objective medical 
indications (including, but not 
necessarily limited to, limitation 
of motion) that the veteran is 
suffering from the reported symptoms 
of joint pain and swelling.  All 
tests deemed necessary by the 
examiner should be conducted. 
  
(c)  The examiner should detail 
which symptoms, abnormal physical 
findings, and/or abnormal laboratory 
test results related to the 
veteran's joint pain and swelling 
are attributed to a known clinical 
diagnosis.  If there are symptoms, 
abnormal physical findings, and/or 
abnormal laboratory test results 
related to the veteran's joint pain 
and swelling which are not 
attributed to a known clinical 
diagnosis, the examiner should so 
state in the examination report.  If 
there are objective indicators of 
chronic disability which cannot be 
attributed to a known clinical 
diagnosis, the examiner should opine 
as to whether the manifestations had 
their onset during active service 
during the Gulf War, or whether they 
were caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War and the onset of the 
illness.  If the examiner reaches 
different conclusions concerning the 
various joints referenced by the 
veteran, he/she should distinguish 
these conclusions in the examination 
report. 

(d)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions which 
contradict his or hers, including 
those of the VA examiner who 
examined the veteran in January 
1994, the reasons for the 
disagreement should be set forth in 
detail.

5.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case should 
consider the revised regulations under 
38 C.F.R. § 3.317.  The veteran and any 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process and obtain additional medical information.  
No inference should be drawn regarding the final disposition 
of the veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

